Per Curiam.

There was evidence enough in this case to support a conclusion that the note in question was indorsed by the defendant for the purpose of giving credit to the maker with the payee, and that the maker received the amount of the note from the payee after such indorsement had been made. It is true that there was some conflict in the evidence, but it was the function of the trial justice to resolve this, and, he having found in favor of the plaintiff, we do not think that we would be justified in reversing his action. ' The facts having been found for the plaintiff, judgment in his favor necessarily followed. Judgment affirmed, with costs.
Present: Beekmaw, P. J., Gildebsleeve and Giegebich, JJ.
Judgment, affirmed, with costs.